Case: 14-51022   Document: 00513214179        Page: 1   Date Filed: 09/30/2015




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                    No. 14-51022                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
JOHN PAUL DEJORIA,                                               September 30, 2015
                                                                    Lyle W. Cayce
             Plaintiff - Appellee                                        Clerk

v.

MAGHREB PETROLEUM EXPLORATION, S.A.; MIDEAST FUND FOR
MOROCCO, LIMITED,

             Defendants - Appellants




                Appeal from the United States District Court
                     for the Western District of Texas


Before STEWART, Chief Judge, and BARKSDALE and PRADO, Circuit
Judges.
CARL E. STEWART, Chief Judge:
      This appeal arises from the district court’s grant of Plaintiff-Appellee’s
motion for non-recognition of a Moroccan judgment under Texas’s Uniform
Foreign Country Money-Judgment Recognition Act (the “Texas Recognition
Act” or “Act”). The district court determined that Morocco’s judicial system
failed to provide impartial tribunals and procedures compatible with due
process as required by the Texas Recognition Act and that the Moroccan
judgment was thus unenforceable domestically. Because we conclude Plaintiff-
Appellee has not met his burden under the Act, we REVERSE.
    Case: 14-51022   Document: 00513214179    Page: 2   Date Filed: 09/30/2015



                               No. 14-51022
                                     I.
     John Paul DeJoria (“DeJoria”) was a major investor in an American
company called Skidmore Energy, Inc. (“Skidmore”), which was engaged in oil
exploration and technology projects in Morocco.     In pursuit of its goals,
Skidmore formed and capitalized a Moroccan corporation, Lone Star Energy
Corporation (“Lone Star”) (now Maghreb Petroleum Exploration, S.A., or
“MPE”). Corporations established under Moroccan law are required to have a
“local” shareholder. For Lone Star, that local shareholder was Mediholding,
S.A., owned by Prince Moulay Abdallah Alaoui, a first cousin of the Moroccan
King, King Mohammed VI.
     In March 2000, Lone Star entered into an “Investment Agreement”
obligating it to invest in hydrocarbon exploration in Morocco. King Mohammed
assured DeJoria that he would line up additional investors for the project to
ensure adequate funding. Armadillo Holdings (“Armadillo”) (now Mideast
Fund for Morocco, or “MFM”), a Liechtenstein-based company, agreed to make
significant investments in Lone Star. In the negotiations leading up to this
agreement, Skidmore represented to Armadillo that Skidmore previously
invested $27.5 million in Lone Star and that Lone Star’s market value was
roughly $175.75 million.
     On August 20, 2000, King Mohammed gave a nationally televised speech
to announce the discovery of “copious and high-quality oil” in Morocco. Three
days later, then-Moroccan Minister of Energy Youssef Tahiri, accompanied by
DeJoria and DeJoria’s business partner Michael Gustin, traveled to the site
and held a press conference claiming that the discovered oil reserves would
fulfill Morocco’s energy needs for decades.      Moroccans celebrated this
significant news, as the King’s announcement was the only stimulus likely to
revive Morocco’s sluggish economy. The Moroccan stock market soared.


                                     2
    Case: 14-51022      Document: 00513214179      Page: 3    Date Filed: 09/30/2015



                                   No. 14-51022
      There was one major problem: the oil reserves were not as plentiful as
announced.     The “rosy picture” of Moroccan energy independence did not
materialize, damaging both the Moroccan government’s credibility and Lone
Star’s viability. As a result, the business relationship between MFM and
Skidmore/DeJoria suffered. Lone Star replaced DeJoria and Gustin on Lone
Star’s Board of Directors. 1 DeJoria has not been to Morocco since 2000 and
claims that his life would have been endangered had he returned.
      Unhappy with the return on its initial investment in Lone Star, MFM
sued Skidmore, DeJoria, Gustin, and a number of other Skidmore officers in
their individual capacities in Moroccan court. MFM asserted that Skidmore
fraudulently induced its investment by misrepresenting Skidmore’s actual
investment in Lone Star. MPE later joined as a plaintiff in the suit and
claimed that Skidmore’s fraudulent misrepresentations deprived Lone Star of
necessary capital. In response, Skidmore filed two quickly-dismissed lawsuits
against MPE, MFM, and other parties in the United States.
      After nearly seven years of considering MPE and MFM’s suit, the
Moroccan court ruled against DeJoria and Gustin but absolved five of their co-
defendants—including Skidmore—of liability. The court entered judgment in
favor of MPE and MFM for approximately $122.9 million.
      DeJoria sued MPE and MFM in Texas state court, challenging domestic
recognition of the Moroccan judgment under Sections 36.005(a)(1), (a)(2),
(b)(3), (b)(6), and (b)(7) of the Texas Recognition Act. MPE and MFM removed
the action to federal district court based on diversity of citizenship. After
reviewing the evidence presented by the parties on the state of the Moroccan
judicial system and the royal interest in this particular suit, the district court
granted DeJoria’s motion for non-recognition, concluding that DeJoria had not

      1  DeJoria disputes that he was ever a director and asserts that he was merely a
“passive investor.”
                                          3
     Case: 14-51022       Document: 00513214179         Page: 4     Date Filed: 09/30/2015



                                       No. 14-51022
been provided with procedures compatible with due process as required under
Section 36.005(a)(1) of the Act.           The district court did not address the
remaining grounds for non-recognition that DeJoria asserted. MPE and MFM
timely appealed.
                                             II.
       Because federal jurisdiction in this case is based on diversity of
citizenship, we apply Texas law regarding the recognition and enforcement of
foreign judgments. Banque Libanaise Pour Le Commerce v. Khreich, 915 F.2d
1000, 1003 (5th Cir. 1990) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64
(1938)). The enforcement of foreign judgments in Texas is governed by the
Texas Recognition Act. Tex. Civ. Prac. & Rem. Code Ann. §§ 36.001–36.008
(West 2012).
                                             A.
       We first consider the standard of review applicable to the district court’s
recognition decision. This court has previously applied both de novo review
and abuse of discretion to evaluate a district court’s recognition decision.
Compare Derr v. Swarek, 766 F.3d 430, 436 (5th Cir. 2014) (recognizing
inconsistency but applying abuse of discretion in Mississippi recognition case),
with Sw. Livestock & Trucking Co. v. Ramon, 169 F.3d 317, 321 (5th Cir. 1999)
(applying de novo review under Texas Recognition Act). In Derr, we looked to
Mississippi law in deciding that abuse of discretion review applied. 766 F.3d
at 436 n.2. Thus, we similarly look to Texas law to determine the applicable
standard of review here. 2


       2 At oral argument, DeJoria claimed that the district court proceedings “most closely
resembled a bench trial on documentary evidence” and that the standard of review is thus
clear error. We disagree. The Texas Recognition Act specifically provides that a “party filing
[a] motion for nonrecognition shall include with the motion all supporting affidavits, briefs,
and other documentation” and the “party opposing the motion must file any response,
including supporting affidavits, briefs, and other documentation.” Tex. Civ. Prac. & Rem.
Code Ann. § 36.0044(b), (c). Texas courts have not treated this procedure as establishing a
                                              4
     Case: 14-51022        Document: 00513214179           Page: 5     Date Filed: 09/30/2015



                                        No. 14-51022
       The Texas Recognition Act establishes three mandatory grounds and
seven discretionary grounds for non-recognition of a foreign judgment. See
Beluga Chartering B.V. v. Timber S.A., 294 S.W.3d 300, 304 (Tex. App.—
Houston [14th Dist.] 2009). Whether the judgment debtor established that one
of these non-recognition provisions applies is a question of law reviewed de
novo. 3 Reading & Bates Constr. Co. v. Baker Energy Res. Corp., 976 S.W.2d
702, 708 (Tex. App.—Houston [1st Dist.] 1998); see also Presley v. N.V.
Masureel Veredeling, 370 S.W.3d 425, 432 (Tex. App.—Houston [1st Dist.]
2012) (“A trial court’s enforcement of a foreign country judgment presents a
question of law, and, thus, we review de novo a trial court’s recognition of a
foreign country judgment.”); Sanchez v. Palau, 317 S.W.3d 780, 785 (Tex.
App.—Houston [1st Dist.] 2010). Accordingly, we review de novo the district
court’s decision not to recognize the foreign judgment. 4
                                               B.
       In Texas, the recognition of foreign judgments is governed by the Texas
Recognition Act. Tex. Civ. Prac. & Rem. Code Ann. §§ 36.001–36.008. Under
the Act, unless a ground for non-recognition applies, the judgment of a foreign
country is “conclusive between the parties” and “enforceable in the same



bench trial. See Presley v. N.V. Masureel Veredeling, 370 S.W.3d 425, 431–32 (Tex. App.—
Houston [1st Dist.] 2012) (explaining Texas’s procedure for contesting recognition of a foreign
judgment and applying de novo review to the trial court’s decision).
        3 If the district court finds that one of the seven discretionary grounds applies, it then

makes a “secondary” decision regarding non-recognition. See Soc’y of Lloyd’s v. Turner, 303
F.3d 325, 331 n.23 (5th Cir. 2002). The district court’s secondary discretionary decision “can
only be set aside upon a clear showing of abuse.” Khreich, 915 F.2d at 1004.
        4 Nevertheless, applying an abuse of discretion standard would not alter our decision

here. As this court and Texas courts have recognized, a mistake of law may be corrected
regardless of the standard of review applied. See Derr, 766 F.3d at 436 n.2 (“[L]ittle turns on
whether we label review of this particular question abuse of discretion or de novo, for an
abuse of discretion standard does not mean a mistake of law is beyond appellate correction.”
(quoting Ramon, 169 F.3d at 321 n.4)); Reading & Bates Constr. Co., 976 S.W.2d at 708
(noting that trial court has “no ‘discretion’” to improperly determine or to misapply law)
(citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)).
                                                5
     Case: 14-51022       Document: 00513214179          Page: 6     Date Filed: 09/30/2015



                                       No. 14-51022
manner as a judgment of a sister state that is entitled to full faith and credit.”
Id. § 36.004.      The ten statutory grounds for non-recognition are the only
defenses available to a judgment debtor. 5 See Beluga Chartering B.V., 294
S.W.3d at 304.
       The party seeking to avoid recognition of a foreign judgment has the
burden of establishing one of these statutory grounds for non-recognition.
Presley, 370 S.W.3d at 432; see also Diamond Offshore (Bermuda), Ltd. v.
Haaksman, 355 S.W.3d 842, 845 (Tex. App.—Houston [14th Dist.] 2011)
(“Unless the judgment debtor satisfies its burden of proof by establishing one
or more of the specific grounds for nonrecognition, the court is required to
recognize the foreign judgment.”). DeJoria asserts, as mandatory grounds for
non-recognition of the Moroccan judgment, that the Moroccan judicial system
does not provide due process and that the Moroccan court lacked personal
jurisdiction.     DeJoria also asserts, as a discretionary ground for non-
recognition, that the Moroccan judgment should not be recognized because
Moroccan courts do not recognize Texas judgments.


       5   Section 36.005(a) provides the mandatory grounds for non-recognition: “(1) the
judgment was rendered under a system that does not provide impartial tribunals or
procedures compatible with the requirements of due process of law; (2) the foreign country
court did not have personal jurisdiction over the defendant; or (3) the foreign country court
did not have jurisdiction over the subject matter.” Tex. Civ. Prac. & Rem. Code Ann.
§ 36.005(a).
         Section 36.005(b) provides the discretionary grounds: “(1) the defendant in the
proceedings in the foreign country court did not receive notice of the proceedings in sufficient
time to defend; (2) the judgment was obtained by fraud; (3) the cause of action on which the
judgment is based is repugnant to the public policy of this state; (4) the judgment conflicts
with another final and conclusive judgment; (5) the proceeding in the foreign country court
was contrary to an agreement between the parties under which the dispute in question was
to be settled otherwise than by proceedings in that court; (6) in the case of jurisdiction based
only on personal service, the foreign country court was a seriously inconvenient forum for the
trial of the action; or (7) it is established that the foreign country in which the judgment was
rendered does not recognize judgments rendered in this state that, but for the fact that they
are rendered in this state, conform to the definition of ‘foreign country judgment.’” Tex. Civ.
Prac. & Rem. Code Ann. § 36.005(b).

                                               6
    Case: 14-51022     Document: 00513214179     Page: 7   Date Filed: 09/30/2015



                                  No. 14-51022
                                       C.
      DeJoria contends that the Moroccan judgment is unenforceable because
the Moroccan judicial system does not meet due process standards. Under the
Texas Recognition Act, a foreign judgment is not conclusive and is thus
unenforceable if “the judgment was rendered under a system that does not
provide impartial tribunals or procedures compatible with the requirements of
due process of law.” Tex. Civ. Prac. & Rem. Code Ann. § 36.005(a)(1). “[T]he
statute requires only the use of procedures compatible with the requirements
of due process[. T]he foreign proceedings need not comply with the traditional
rigors of American due process to meet the requirements of enforceability
under the statute.” Soc’y of Lloyd’s v. Turner, 303 F.3d 325, 330 (5th Cir. 2002)
(internal quotations omitted). That is, the foreign judicial system must only
be “fundamentally fair” and “not offend against basic fairness.” Id. (internal
quotations omitted); see also Ingersoll Milling Mach. Co. v. Granger, 833 F.2d
680, 688 (7th Cir. 1987) (evaluating a similar provision of the Illinois
Recognition Act and noting that “the issue is only the basic fairness of the
foreign procedures”). This concept sets a high bar for non-recognition. See
Turner, 303 F.3d at 330 n.16 (“A case of serious injustice must be involved.”)
(quoting Uniform Foreign Money-Judgments Recognition Act § 4 cmt., U.L.A.
(1986)).
      The court’s inquiry under Section 36.005(a)(1) focuses on the fairness of
the foreign judicial system as a whole, and we do not parse the particular
judgment challenged. See Turner, 303 F.3d at 330. The plain language of the
Texas Recognition Act requires that the foreign judgment be “rendered [only]
under a system that provides impartial tribunals and procedures compatible
with due process.” Id. (internal quotations omitted); see also Soc’y of Lloyd’s v.
Ashenden, 233 F.3d 473, 477–78 (7th Cir. 2000) (emphasizing that a similar
provision of the Illinois Recognition Act does not allow the reviewing court to
                                        7
     Case: 14-51022       Document: 00513214179          Page: 8     Date Filed: 09/30/2015



                                       No. 14-51022
evaluate “particular judgments”).            Accordingly, we now consider whether
Morocco’s judicial system as a whole is “fundamentally fair” and inoffensive to
basic notions of fairness.
       To justify non-recognition of the Moroccan judgment, DeJoria argues
that Morocco’s judiciary is made up of judges beholden to the King and
therefore lacks independence. Under the Moroccan Constitution, Morocco is
an executive monarchy headed by a King who serves as the supreme leader.
As described in a 2003 World Bank publication (the “World Bank Report”), the
King has the final authority over the appointment of judges. A United States
Agency for International Development report (the “USAID Report”) 6 observes
that the Moroccan judicial system is “permeable to political influence” and that
judges are “vulnerable to political retribution.” State Department Country
Reports also question the independence of the Moroccan judiciary.                          For
example, the 2009 State Department Country Report explains that “in practice
the judiciary . . . was not fully independent and was subject to influence,
particularly in sensitive cases.” Moroccan courts also battle a public perception
of ineffectiveness. In 2012, nearly 1,000 Moroccan judges protested for “greater
independence for the judiciary.” Though this evidence led the district court to
find that Morocco’s judicial system was not compatible with the requirements
of due process, we conclude that it does not present the entire picture. 7



       6  We note that the USAID Report was prepared by an independent contractor and
contains the following disclaimer: “The views expressed in this publication do not necessarily
reflect the views of the United States Agency for International Development or the United
States Government.”
        7 MPE and MFM contend the district court improperly conducted outside Internet

research on this issue. The district court relied on the Seventh Circuit’s decision in Ashenden,
concluding that whether a foreign judicial system meets due process “is a question about the
law of a foreign nation” and that a court may thus consider “any relevant material or source.”
Ashenden, 233 F.3d at 477 (citing Fed. R. Civ. P. 44.1). Because the district court’s outside
research does not influence our analysis, we need not decide whether Rule 44.1 actually
applies.
                                               8
     Case: 14-51022      Document: 00513214179        Page: 9    Date Filed: 09/30/2015



                                     No. 14-51022
      Azzedine Kabbaj, a Moroccan attorney who has been practicing for
thirty-five years, testified that Moroccan judges must pass an admissions test
and complete two years of judge-specific training.              Kabbaj noted that the
Moroccan system “places great emphasis” on providing “actual notice” of
lawsuits to defendants, allows for numerous challenges to the appointments of
experts, and gives defendants a de novo appeal after an initial judgment. Abed
Awad, an adjunct professor at Rutgers University School of Law, further
explained that the procedures followed in Moroccan commercial courts
resemble those followed in United States courts. 8 The law firm of DeJoria’s
expert advertised Morocco’s judicial system as “adher[ing] to international
standards.” The same USAID Report cited by DeJoria notes that the King’s
government “has made judicial reform one of its key objectives,” explains that
the “rule of law” is a “critical factor” in Morocco’s development, and observes
that the Moroccan government “is making strides” toward building a state
reliant on the rule of law.           The USAID Report, while acknowledging
fundamental concerns about judicial independence, concludes that the
“Monarchy’s interest in reforming the justice sector is a positive sign.” The
World Bank Report describes the advances in Morocco’s judicial system as
“indisputable” and       recognizes Morocco’s “enhanced drive toward an
independent judiciary.” Finally, the State Department has recognized that the
Moroccan government has implemented reforms intended to increase judicial
independence and impartiality.




      8  While DeJoria described the testimony of Kabbaj and Awad as “unsupported,
conclusory opinions,” such expert testimony is relevant in recognition proceedings. See
Khreich, 915 F.2d at 1005–06 (using expert testimony to determine reciprocity under the
Texas Recognition Act); see also S.C. Chimexim S.A. v. Velco Enters., Ltd., 36 F. Supp. 2d
206, 214 (S.D.N.Y. 1999) (relying on expert testimony to evaluate due process under New
York’s statute governing enforcement of foreign judgments).
                                            9
    Case: 14-51022       Document: 00513214179        Page: 10     Date Filed: 09/30/2015



                                      No. 14-51022
       The Texas Recognition Act does not require that the foreign judicial
system be perfect. Instead, a judgment debtor must meet the high burden of
showing that the foreign judicial system as a whole is so lacking in impartial
tribunals or procedures compatible with due process so as to justify routine
non-recognition of the foreign judgments. See Turner, 303 F.3d at 330. DeJoria
has not met this burden. Based on the evidence in the record, we cannot agree
that the Moroccan judicial system lacks sufficient independence such that fair
litigation in Morocco is impossible. 9         The due process requirement is not
“intended to bar the enforcement of all judgments of any foreign legal system
that does not conform its procedural doctrines to the latest twist and turn of
our courts.” Ashenden, 233 F.3d at 476.             Thus, the record here does not
establish that any judgment rendered by a Moroccan court is to be disregarded
as a matter of course.
       Even under DeJoria’s characterization, the Moroccan judicial system
would still contrast sharply with the judicial systems of foreign countries that
have failed to meet due process standards. For example, in Bank Melli Iran v.
Pahlavi, the Ninth Circuit refused to enforce an Iranian judgment and
concluded that the Iranian judicial system did not comport with due process
standards. 58 F.3d 1406, 1411–13 (9th Cir. 1995). The court relied on official
reports advising Americans against traveling to Iran during the relevant time
period and identifying Iran as an official state sponsor of terror. Id. at 1411.
Further, the court noted that Iranian trials were private, politicized
proceedings, and recognized that the Iranian government itself did not “believe
in the independence of the judiciary.” Id. at 1412. Judges were subject to


       9 Although our inquiry focuses on Morocco’s judicial system, we also observe that the
record does not establish that the King actually exerted any improper influence on the
Moroccan court in this case. For example, the Moroccan court (1) appointed experts, (2) took
seven years to reach a decision, (3) awarded a lesser judgment than the expert recommended,
and (4) absolved five defendants—including DeJoria’s company Skidmore—of liability.
                                            10
    Case: 14-51022       Document: 00513214179        Page: 11     Date Filed: 09/30/2015



                                      No. 14-51022
continuing scrutiny and potential sanction and could not be expected to be
impartial to American citizens. Id. Further, “revolutionary courts” had the
power to usurp and overrule decisions of the Iranian civil courts. Id. Attorneys
were also warned against “representing politically undesirable interests.” Id.
Based on this evidence, the court concluded that the Iranian judicial system
simply could not produce fair proceedings. Id. at 1412–13; see also Harris Corp.
v. Nat’l Iranian Radio & Television, 691 F.2d 1344, 1357 (11th Cir. 1982)
(“[T]he Islamic regime now governing Iran has shown a deep hostility toward
the United States and its citizens, thus making effective access to the Iranian
courts unlikely.”).
       Similarly, in Bridgeway Corp. v. Citibank, the Second Circuit declined to
recognize a Liberian judgment rendered during the Liberian Civil War. 201
F.3d 134, 144 (2d Cir. 2000).         There, the court observed that, during the
relevant time period, “Liberia’s judicial system was in a state of disarray and
the provisions of the Constitution concerning the judiciary were no longer
followed.” Id. at 138. Further, official State Department Country Reports
noted that the Liberian judicial system—already marred by “corruption and
incompetent handling of cases”—completely “collapsed” following the outbreak
of fighting.   Id. Because the court concluded that there was “sufficiently
powerful and uncontradicted documentary evidence describing the chaos
within the Liberian judicial system during the period of interest,” it refused to
enforce the Liberian judgment. Id. at 141–42.
       Pahlavi and Bridgeway thus exemplify how a foreign judicial system can
be so fundamentally flawed as to offend basic notions of fairness. 10 Unlike the



       10 Though Pahlavi and Bridgeway involved California and New York law, respectively,
those states’ recognition statutes each provided that a foreign judgment was not enforceable
if “the judgment was rendered under a judicial system that does not provide impartial
tribunals or procedures compatible with due process [of law].” Pahlavi, 58 F.3d at 1410;
                                            11
    Case: 14-51022       Document: 00513214179        Page: 12     Date Filed: 09/30/2015



                                      No. 14-51022
Iranian system in Pahlavi, there is simply no indication that it would be
impossible for an American to receive due process or impartial tribunals in
Morocco. In further contrast with Pahlavi, there is no record evidence of a
demonstrable anti-American sentiment in Morocco; in fact, American law
firms do business in Morocco. 11 While the judgment debtor in Pahlavi could
not have retained representation in Iran, Skidmore—a co-defendant in the
Moroccan case—did briefly retain Moroccan attorney Azzedine Kettani until a
conflict of interest forced his withdrawal. One expert opined that it is “not at
all uncommon” for Moroccan attorneys to represent unpopular figures in
Moroccan courts. Bridgeway presents an even more stark contrast. Morocco’s
judicial system is not in a state of complete collapse, and there is no evidence
that Moroccan courts or the Moroccan government routinely disregard
constitutional provisions or the rule of law. Because Morocco’s judicial system
is not in such a dire situation, it does not present the unusual case of a foreign
judicial system that “offend[s] against basic fairness.” Turner, 303 F.3d at 330
(internal quotations omitted).
       The Texas Recognition Act’s due process standard requires only that the
foreign proceedings be fundamentally fair and inoffensive to “basic fairness.”
Presley, 370 S.W.3d at 434. This standard sets a high bar for non-recognition.
The Moroccan judicial system does not present an exceptional case of “serious
injustice” that renders the entire system fundamentally unfair and
incompatible with due process. The district court thus erred in concluding that
non-recognition was justified under Section 36.005(a)(1) of the Texas
Recognition Act.



Bridgeway, 201 F.3d at 137. These provisions are nearly identical to the Texas provision at
issue here.
       11 For example, DeJoria’s law firm in this appeal, Baker & McKenzie, has an office in

Casablanca, Morocco.
                                            12
    Case: 14-51022       Document: 00513214179        Page: 13     Date Filed: 09/30/2015



                                      No. 14-51022
                                            D.
       As alternative grounds for non-recognition, DeJoria asserts that Morocco
does not recognize judgments rendered by Texas courts and that the Moroccan
court lacked personal jurisdiction. 12 Although the district court did not reach
these arguments, its judgment may be affirmed “on any grounds supported by
the record.” Sobranes Recovery Pool I, LLC v. Todd & Hughes Constr. Corp.,
509 F.3d 216, 221 (5th Cir. 2007) (quoting Sojourner T v. Edwards, 974 F.2d
27, 30 (5th Cir. 1992)). Therefore, we address these arguments in turn.
                                            1.
       Under the Texas Recognition Act, a court may refuse to enforce a foreign
judgment if “it is established that the foreign country in which the judgment
was rendered does not recognize judgments rendered in this state that, but for
the fact that they are rendered in this state, conform to the definition of ‘foreign
country judgment.’” Tex. Civ. Prac. & Rem. Code Ann. § 36.005(b)(7). This
“reciprocity” ground for non-recognition is discretionary. Beluga Chartering
B.V., 294 S.W.3d at 304 & n.1. Even if reciprocity is lacking, a reviewing court
may still elect to recognize the foreign judgment. See Royal Bank of Canada
v. Trentham Corp., 665 F.2d 515, 518–19 (5th Cir. 1981) (“Even though . . . the
trial court [has] discretion to recognize the judgment despite nonreciprocity by
the foreign forum, . . . the clear message . . . is that foreign judgments which
would not be reciprocally recognized if made in Texas are not favored.”). The
party seeking non-recognition has the burden of establishing non-reciprocity.
Khreich, 915 F.2d at 1005; Presley, 370 S.W.3d at 432. The central question is
whether the foreign country would enforce a Texas judgment “to the same


       12 In the district court, DeJoria raised “public policy” and “inconvenient forum”
challenges to recognition of the Moroccan judgment, both of which are discretionary grounds
for non-recognition under Section 36.005(b) of the Texas Recognition Act. These arguments
were not raised on appeal and are thus waived. See United States v. Whitfield, 590 F.3d 325,
346 (5th Cir. 2009) (“[A] party waives any argument that it fails to brief on appeal.”).
                                            13
   Case: 14-51022      Document: 00513214179    Page: 14   Date Filed: 09/30/2015



                                 No. 14-51022
extent” that it would enforce a judgment rendered within its own borders.
Reading & Bates Constr. Co., 976 S.W.2d at 710.
      In Khreich, we affirmed the district court’s refusal to recognize an Abu
Dhabi judgment for lack of reciprocity. 915 F.2d at 1006. There, the party
seeking non-recognition provided the affidavit of an American attorney
practicing in Abu Dhabi. Id. at 1005. This testimony provided that no Abu
Dhabi courts had previously enforced United States judgments, that there had
been no attempts to enforce United States judgments in Abu Dhabi courts, that
Abu Dhabi courts preferred to resolve disputes under local law, and that it was
doubtful that Abu Dhabi courts would exercise their discretion to actually
enforce an American judgment. Id. at 1005–06. The only contrary testimony
offered was a translation of Abu Dhabi law relating to recognition of foreign
judgments. Id. We concluded that this evidence was sufficient to find non-
reciprocity. Id. at 1006.
      DeJoria contends that his showing on lack of reciprocity is “at least as
strong” as the showing we found sufficient in Khreich.         This argument,
however, fails to consider MPE and MFM’s rebuttal evidence. In contrast with
the minimal showing in Khreich, MPE and MFM have identified the relevant
statutory provisions under Moroccan law and offered expert testimony that
Moroccan courts would recognize American judgments and have routinely
recognized other foreign judgments. Thus, MPE and MFM have done more
than merely point to a “translation of [Moroccan] law” or simply identify a
relevant statutory provision. See Khreich, 915 F.2d at 1005–06; see also Karim
v. Finch Shipping Co., 265 F.3d 258, 272 (5th Cir. 2001) (finding that, in the
context of determining foreign law, the party seeking recognition in Khreich
“did not call any expert witnesses” and provided only “a copy of a statute and
general materials”).


                                      14
    Case: 14-51022       Document: 00513214179        Page: 15     Date Filed: 09/30/2015



                                      No. 14-51022
       Further, Moroccan law specifically allows for the recognition of foreign
judgments. 13 Article 430 of the Morocco Code of Civil Procedure provides that,
in order to enforce a foreign judgment, a Moroccan court “shall determine the
judgment is genuine and that the foreign court that issued the judgment had
jurisdiction, and shall verify that no part of the judgment violates Moroccan
public policy.”     On its face, Article 430 seems to answer the reciprocity
question; however, DeJoria insists that it is uncertain whether Article 430
would actually allow recognition of a United States judgment.                   DeJoria’s
expert, Kettani, observed “that there is no certainty as to how . . . the statutory
criteria of ‘public order’ . . . would be used in practice to deny enforcement.”
Such speculation is insufficient to justify non-enforcement.               The statutory
criteria for non-enforcement under Article 430, lack of jurisdiction and
violation of public policy, are no different than three of the grounds for non-
recognition under the Texas Recognition Act. See Tex. Civ. Prac. & Rem. Code
Ann. § 36.005(a)(2), (a)(3), (b)(3).
       DeJoria asserts that MPE and MFM cannot demonstrate reciprocity
because “Morocco never has [recognized a Texas judgment], and what it might
do in the future is sheer speculation.” The Texas Recognition Act, however,
gives the court discretion to not recognize a judgment if “it is established that
the foreign country in which the judgment was rendered does not recognize
judgments rendered in [Texas] that, but for the fact that they are rendered in
[Texas], conform to the definition of ‘foreign country judgment.’” Tex. Civ.
Prac. & Rem. Code Ann. § 36.005(b)(7). The plain language of this provision
requires the judgment debtor to demonstrate that the foreign country does not
recognize Texas judgments because they were rendered in Texas. Therefore,
MPE and MFM are not required to prove that Morocco has previously

       13This court’s understanding of the content of the Morocco Code of Civil Procedure is
based on the undisputed evidence presented to the district court.
                                            15
    Case: 14-51022       Document: 00513214179          Page: 16     Date Filed: 09/30/2015



                                       No. 14-51022
recognized Texas judgments. Instead, the burden is on DeJoria to show that
Morocco would not recognize an otherwise enforceable foreign judgment only
because the judgment was rendered in Texas. See id. 36.005(b)(7); Khreich,
915 F.2d at 1005. DeJoria provides no evidence that this is the case. Thus,
the mere fact that a Moroccan court has not previously recognized a Texas
judgment is insufficient to establish non-reciprocity. 14
       Finally, DeJoria argues that a Moroccan court would not enforce an
American judgment impinging on Moroccan royal interests without looking
into the merits of the case.          Even if a Moroccan court would look to the
underlying merits of a Texas judgment rendered under similar circumstances,
such an inquiry alone is not sufficient to establish non-reciprocity.                     For
example, though Belgium’s recognition statute authorizes some inquiry into
the merits of the underlying foreign claim, American courts have still
previously enforced Belgian judgments.               See Presley, 370 S.W.3d at 434
(enforcing Belgian judgment under Texas Recognition Act); McCord v. Jet
Spray Int’l Corp., 874 F. Supp. 436, 439–40 (D. Mass. 1994) (“The fact that the
Belgian courts allow a limited inquiry into the substance of the action does not
erase the fact that Belgium officially recognizes a cause of action based upon
an American judgment.”).
       We conclude that DeJoria has not established, as required by the Texas
Recognition Act, that Morocco would refuse to recognize an otherwise
enforceable foreign judgment simply because it was rendered in Texas.

       14 In fact, courts have rejected non-reciprocity arguments or chosen to recognize
foreign judgments even where there was no evidence of a foreign court previously recognizing
an American judgment. See, e.g., Tahan v. Hodgson, 662 F.2d 862, 868 & n.25 (D.C. Cir.
1981) (noting that the presence of an Israeli reciprocity statute, cases allowing other foreign
judgments, and economic cooperation between Israel and the United States was sufficient to
find reciprocity); McCord v. Jet Spray Int’l Corp., 874 F. Supp. 436, 440 (D. Mass. 1994)
(finding that Belgium law “officially recognizes a cause of action based upon an American
judgment”); Reading & Bates Constr. Co., 976 S.W.2d at 710 (considering whether Canada
“would recognize and enforce a (hypothetical) Texas judgment”).
                                              16
   Case: 14-51022     Document: 00513214179      Page: 17   Date Filed: 09/30/2015



                                  No. 14-51022
                                        2.
      Under the Texas Recognition Act, a court cannot enforce a foreign
judgment if the foreign court did not have personal jurisdiction over the
defendant. Tex. Civ. Prac. & Rem. Code Ann. § 36.005(a)(2); see Haaksman,
355 S.W.3d at 850. The party seeking non-recognition must prove lack of
personal jurisdiction. See The Courage Co. v. The ChemShare Corp., 93 S.W.3d
323, 331 (Tex. App.—Houston [14th Dist.] 2002). Personal jurisdiction consists
of two components: service of process and amenability to jurisdiction. DeMelo
v. Toche Marine, Inc., 711 F.2d 1260, 1264 (5th Cir. 1983).
                                        a.
      We turn first to service of process, which is “simply the physical means
by which . . . jurisdiction is asserted.” Id. We apply Moroccan law to determine
whether service of process was proper. See, e.g., Naves v. Nat’l W. Life Ins. Co.,
No. 03-08-00525-CV, 2009 WL 2900755, at *2 (Tex. App.—Austin 2009)
(evaluating service of process under Brazilian law). One expert explained that
service of process under Moroccan law is proper if it is carried out through
“means that ensure the recipient receives actual notice.” There is no dispute
that DeJoria had actual notice of the Moroccan lawsuit. DeJoria, however,
argues that service could not be proper under Moroccan law until Morocco
became a signatory to the Hague Convention in 2011. Article 37 of the Morocco
Code of Civil Procedure, which was in effect at the time of the suit, provides:
“If the recipient resides in a foreign country, [the notification of the suit must
be] transmitted through the hierarchy to be sent through the diplomatic
channel, subject to the provisions of the diplomatic conventions.” Because
there was no convention or treaty governing service on a foreign defendant,
DeJoria contends there was no statutory means to ensure actual notice and
that this situation “falls squarely” within the Seventh Circuit’s decision in
Koster v. Automark Industries, Inc., 640 F.2d 77 (7th Cir. 1981).
                                       17
   Case: 14-51022    Document: 00513214179      Page: 18   Date Filed: 09/30/2015



                                 No. 14-51022
      In Koster, the Seventh Circuit, in dicta, explained that the Dutch statute
governing service of process did not require that service on a foreign defendant
be made by certified mail or any other reasonable means; instead, the method
of service was left up to the discretion of the Dutch Department of Foreign
Affairs. 640 F.2d at 81 n.3. The court determined that this method of service
violated due process. Id. Because DeJoria received actual notice, we conclude
that his reliance on Koster is misplaced. The Koster court noted that the issue
of service was of “particular significance” because the defendant claimed it
never received notice of the foreign lawsuit. Id. In contrast, DeJoria received
a copy of the Moroccan lawsuit, even though the process server’s access to
DeJoria’s property was allegedly obtained deceptively. DeJoria assumed that
the documents were “related to the Moroccan lawsuit” and turned them over
to his attorneys. In addition, Skidmore filed an anti-suit injunction against
the Moroccan lawsuit and included an affidavit from DeJoria. Though DeJoria
disputes whether service was technically proper, it is evident from the record
that DeJoria had actual notice of the Moroccan lawsuit.
      Regardless, foreign courts are not required to adopt “every jot and tittle
of American due process.” Ashenden, 233 F.3d at 478. Instead, only “the bare
minimum requirements” of notice must be met. Int’l Transactions, Ltd. v.
Embotelladora Agral Regiomontana, SA de CV, 347 F.3d 589, 594 (5th Cir.
2003). The Supreme Court has emphasized that a basic requirement of due
process is “notice reasonably calculated, under all the circumstances, to
apprise interested parties of the pendency of the action and afford them an
opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Tr.
Co., 339 U.S. 306, 314 (1950).       Thus, while due process requires only
“reasonably calculated” notice, DeJoria had actual notice of the Moroccan
lawsuit, which “more than satisfie[s]” his due process rights and meets the bare
minimum requirements of notice sufficient to enforce a judgment. United
                                      18
    Case: 14-51022     Document: 00513214179     Page: 19   Date Filed: 09/30/2015



                                  No. 14-51022
Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 272 (2010); see also Int’l
Transactions, Ltd., 347 F.3d at 594; Ma v. Cont’l Bank N.A., 905 F.2d 1073,
1076 (7th Cir. 1990) (“[N]ot all of the technical requirements of service are
sufficient grounds for a collateral attack.      Service is designed to produce
knowledge. . . .”).
                                       b.
      Finally, DeJoria challenges his amenability to jurisdiction. “Amenability
to jurisdiction means that a defendant is within the substantive reach of a
forum’s jurisdiction under applicable law.” DeMelo, 711 F.2d at 1264. Courts
generally apply the standards of the rendering court to determine jurisdiction.
See, e.g., Naves, 2009 WL 2900755, at *2 (applying Brazilian law to determine
personal jurisdiction).
      DeJoria argues that the Moroccan court lacked jurisdiction because no
curator was appointed.       Under Article 39 of the Morocco Code of Civil
Procedure, “[i]n all cases where the domicile and residence of a party are
unknown, the judge appoints, in the capacity as curator, an officer of the court
to whom the summons is notified.” Expert testimony revealed that under
Moroccan law, the failure to appoint a curator where required violates due
process and can result in nullification of a judgment.         However, expert
testimony further clarified that a “Moroccan court would never appoint a
curator for a defendant with a known address.” The Moroccan court was not
required to appoint a curator, because DeJoria’s domicile and residence were
known. In fact, DeJoria was served with process at his home and was later
served with the judgment in Texas. Accordingly, we conclude that Article 39
is not applicable to this case.
      Under Moroccan law, if the defendant is not domiciled in Morocco,
jurisdiction is proper at the domicile or place of residence of the plaintiff.
Article 27 of the Morocco Code of Civil Procedure provides: “If the defendant
                                      19
   Case: 14-51022     Document: 00513214179      Page: 20   Date Filed: 09/30/2015



                                  No. 14-51022
has no domicile or residence in Morocco, [a suit] may be brought before the
court of the domicile or residence of the applicant or one of them if there are
several.” Thus, jurisdiction was proper in Morocco, where MPE was domiciled.
      Further, jurisdiction is proper even under the stricter requirements of
American due process. “Texas courts may exercise personal jurisdiction over
a nonresident if (1) the Texas long-arm statute authorizes the exercise of
jurisdiction, and (2) the exercise of jurisdiction is consistent with federal and
state constitutional due-process guarantees.” Moncrief Oil Int’l, Inc. v. OAO
Gazprom, 414 S.W.3d 142, 149 (Tex. 2013) (internal quotations omitted). “The
long-arm statute allows the exercise of personal jurisdiction over a nonresident
defendant who ‘commits a tort in whole or in part in this state.’” Id. (quoting
Tex. Civ. Prac. & Rem. Code Ann. § 17.042(2)). “Asserting personal jurisdiction
comports with due process when (1) the nonresident defendant has minimum
contacts with the forum state, and (2) asserting jurisdiction complies with
traditional notions of fair play and substantial justice.” Id. at 150.
      Applying the Texas standard as if it were the standard applied by
Moroccan courts, we conclude that Morocco obtained personal jurisdiction over
DeJoria. “[A]llegations that a tort was committed in [the forum] satisfy [the]
long-arm statute. . . .” Id. at 149. Here, MPE and MFM alleged that DeJoria
committed torts in Morocco related to his investment in Skidmore and its
relationship with Lone Star. Specifically, MFM alleges that DeJoria made
fraudulent misrepresentations regarding his investment in Lone Star, and
MPE alleges that DeJoria’s misrepresentations deprived it of necessary
capital. These allegations are sufficient to satisfy the long-arm statute.
      “A defendant establishes minimum contacts with a state when it
‘purposefully avails itself of the privilege of conducting activities within the
forum state, thus invoking the benefits and protections of its laws.’” Retamco
Operating, Inc. v. Republic Drilling Co., 278 S.W.3d 333, 338 (Tex. 2009)
                                       20
    Case: 14-51022      Document: 00513214179    Page: 21   Date Filed: 09/30/2015



                                  No. 14-51022
(quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)). DeJoria voluntarily
started a Moroccan corporation to explore for oil reserves in Morocco through
Lone Star. DeJoria’s investment activity was in Morocco. DeJoria visited
Morocco in connection with his relationship with Lone Star, including a visit
to a drilling site with Morocco’s then-Energy Minister. Nearly all of the alleged
acts and omissions in the underlying case occurred in Morocco. DeJoria thus
has sufficient, purposeful contacts with Morocco to render jurisdiction
reasonable.
      “In addition to minimum contacts, due process requires the exercise of
personal jurisdiction to comply with traditional notions of fair play and
substantial justice.” Moncrief Oil, 414 S.W.3d at 154. “If a nonresident has
minimum contacts with the forum, rarely will the exercise of jurisdiction over
the nonresident not comport with traditional notions of fair play and
substantial justice.” Id. at 154–55. While litigation in Morocco would have
imposed a burden on DeJoria, that burden would not be so heavy as to render
jurisdiction unreasonable. Moroccan courts do not require that the defendant
appear personally, and DeJoria could have litigated entirely through counsel
without returning to Morocco. When weighed against Morocco’s substantial
interest in adjudicating a dispute involving a Moroccan corporation and
Moroccan resources, DeJoria’s burden of litigating in Morocco would not have
been unfair in relation to his contacts with the forum.        Because DeJoria
voluntarily engaged in purposeful contacts with Morocco, the exercise of
jurisdiction does not offend “traditional notions of fair play and substantial
justice.” Id. at 154.
      DeJoria has not established that the Moroccan court lacked personal
jurisdiction, and non-recognition is thus not justified under Section
36.005(a)(2) of the Act.


                                       21
   Case: 14-51022    Document: 00513214179     Page: 22   Date Filed: 09/30/2015



                                No. 14-51022
                                    III.
      For the foregoing reasons, the judgment of the district court is
REVERSED and this matter is REMANDED for further proceedings
consistent with this opinion.




                                    22